 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   Jesus Mata,                                Case No. 2:18-cv-05990-ODW (MAA)
12
                         Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   California Medical Facility,               UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Defendant.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other
18   records on file herein, and the Report and Recommendation of the United States
19   Magistrate Judge. Further, the time for filing objections has expired and no
20   objections have been made. The Court accepts the findings and recommendations
21   of the Magistrate Judge and adopts them as its own findings and conclusions.
22         IT IS THEREFORE ORDERED that the Complaint be dismissed without
23   prejudice.
24   DATED:
25

26   January 4, 2019                          ____________________________
27
                                                    OTIS D. WRIGHT II
                                             UNITED STATES DISTRICT JUDGE
28
